Title: To George Washington from ——, 10 June 1798
From: Unknown
To: Washington, George



Sir
June 10 1798.

The time was, when I thought of you with the Reverence of a son, looking up to its venerable parent—blended with the tenderness of a fond father looking down on its infant, the fruit of ardent and virtuous love! had you sir, retired at the close of the first congress, the same ideas wd probably have attended you, by thousands, by millions! to the close of your days; and handed down to posterity the example of a man—approaching to a God!!! far be it from me to say anything intentionally rude; I shall therefore, close this poor sigh, to the past! with a couplet from pope. (and an “extract” inclosed.)
“one hour’s self applause whole years outweighs
of stupid starers—and of loud huzza’s!”
more in Sorrow than in Anger!
